Citation Nr: 1202184	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a lung disability (claimed as due to asbestos exposure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to April 1964. These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 90 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  


FINDINGS OF FACT

1. Diabetes mellitus was not manifested in service or in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service.

2. A chronic disability of either knee was not manifested in service; arthritis of either knee was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that any current knee disability is related to an event, injury, or disease in service.

3. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any event therein.  
4. It is not shown that the Veteran has, or during the pendency of this claim has had, a lung disability.  


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2. Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

3. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

4. Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

As there is no competent evidence that the Veteran has a current lung disability and the evidence of record does not suggest that the Veteran's bilateral knee disability and diabetes mellitus might be related to an established event, injury, or disease in service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such examinations is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board notes that the Veteran has reported he received treatment for a diagnosis of a lung disability while serving in Alaska, but has conceded that such was not recorded.  [Notably, treatment for lung complaints in the remote past would be unlikely to establish that there is a current chronic lung disability (a threshold unsubstantiated matter regarding this claim)].  The RO arranged for a VA audiological evaluation in December 2008.  That examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis, diabetes mellitus, and SNHL) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for arthritis, diabetes mellitus, and SNHL).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was air policeman.  His service personnel file shows that he served as a security guard on an Air Force Base (AFB).  

On June 1959 service entrance examination whispered voice testing revealed scores of 15/15 bilaterally.  The Veteran's ears and lower extremities were normal on clinical evaluation.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to either knee, hearing loss, or diabetes mellitus. 
On March 1964 service separation examination the Veteran's ears and lower extremities were normal on clinical evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
5 (15)
10 (20)
10 (20)
10 (15)

[The figures in parentheses represent conversion of ASA units to ISO (ANSI) units and are provided for data comparison purposes.]  In an associated Report of Medical History the Veteran denied ear, nose, or throat trouble and a trick or locked knee.

A March 2005 private outpatient treatment record notes a diagnosis of diabetes mellitus. 

October 2007 VA diagnostic studies were interpreted as revealing minimal degenerative changes in the bilateral knees. 

In September 2008 correspondence the Veteran stated that he had a diagnosis of pleurolysis in service in 1960 or 1961 but did not have a diagnosis of a current disease caused by asbestos.  

On December 2008 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
60
LEFT
20
25
55
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran reported bilateral hearing loss with an unknown date of onset and military noise exposure as a security guard and military policeman.  He denied postservice noise exposure, noting that he worked as a pipe fitter and in a steel mill with hearing protection.  The examiner opined that after review of the claims file it was not at least as likely as not that the Veteran's hearing loss was related to military service.  She noted that the Veteran had normal whispered voice testing on entrance and hearing within normal limits on separation audiometry.     

At the September 2011 Travel Board hearing the Veteran testified that his jobs in service required heavy lifting, walking the ramp, and running/walking on concrete, with stress on his knees.  He noted that he never complained about his knees while in service.  He reported that he had a lung condition while serving in Alaska but that records of such were not found.  He noted that he did not have a current chronic lung disability.    

	Bilateral knees and diabetes mellitus

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to either knee or diabetes mellitus (or related symptoms).  The Veteran testified that he did not make any complaints regarding his knees (in service) and there would be no evidence of diabetes in his service records.  A disability of either knee and/or diabetes were not shown in service and there is no evidence that arthritis of either knee or diabetes mellitus was manifested in the first year following the Veteran's discharge from active duty.  The first clinical evidence of diabetes is many years postservice and the Veteran has not alleged he has had knee pain continuously from his separation in 1964 to the present; continuity of complaints as to these disabilities is not shown.  Consequently, service connection for a disability of either knee or for diabetes mellitus on the basis that such disabilities became manifest in service and persisted, or on a presumptive basis (for diabetes and knee arthritis as chronic diseases under 38 U.S.C.A. § 1112) is not warranted.

What remains then is the question of whether, in the absence of continuity of symptoms first manifested in service, the Veteran's current bilateral knee disability and diabetes mellitus may somehow otherwise be related to his remote service.  That is a question that is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his diabetes or knee disabilities are (or may be) related to his service.  Without evidence relating the Veteran's current disabilities to an event, injury, or disease in service, service connection for such disabilities is not warranted.

Significantly, the first notations of diabetes and a bilateral knee disability were in 2005 and 2007 respectively, each more than 40 years postservice.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran's own assertions of a nexus between his current bilateral knee disability or diabetes mellitus and his remote service are not competent evidence in this matter, as that question is clearly one beyond lay observation.  A nexus between a current disability and remote events is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The preponderance of the evidence is against these claims; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.

	Hearing loss

The Veteran alleges he has hearing loss as a result of exposure to noise trauma during service.  It is not in dispute that he now has a bilateral hearing loss disability (See December 2008 VA puretone audiometry).  It may also be reasonably conceded that by virtue of his duties as a military policeman and on an AFB security detail in service he had exposure to hazardous levels of noise therein.  However, hearing loss by VA standards was not shown in service and there is no evidence that SNHL was manifest to a compensable degree in the first year following the Veteran's discharge from active duty.  The Veteran reported an unknown onset of hearing loss and continuity of complaints of lay observable decreased hearing acuity is not shown.  Consequently, service connection for bilateral hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.

What is presented then, in the absence of continuity of complaints of hearing loss since service, is the question of whether the Veteran's bilateral hearing loss disability may somehow otherwise be related to his remote noise exposure in service.  That is a question that is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his hearing loss is (or may be) related to his service.

The only competent evidence of record in the matter of a nexus between the Veteran's service and his hearing loss, the opinion of the December 2008 VA examiner, is to the effect that it is not at least as likely as not that the Veteran's hearing loss is related to military service.  Her report reflects a detailed review of the claims file and recording of the Veteran's reported history and citation to medical evidence of record.  She noted that the Veteran's hearing was within normal limits at his separation from service.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.   

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Accordingly, a Veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury.  Id.  Here, the evidence, as a whole, weighs against a finding that the Veteran's hearing loss is related to his active service.

The Veteran's own assertions of a nexus between his current bilateral hearing loss disability and remote noise exposure in service are not competent evidence in this matter, as that question is clearly one beyond lay observation.  The matter of a nexus between a current hearing loss and remote noise trauma in service is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

	Lung disability

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a lung disability).  
In the absence of proof of such disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

The Veteran testified that he does not have a current lung disability and a review of his medical records did not find any complaints, treatment, or diagnosis suggestive of such.  He has not identified any outstanding evidence of treatment or evaluation which might substantiate that he has, or has had, a chronic lung disability.  In essence he has reported that a lung disability was diagnosed while he served in Alaska in 1960-61 and that there is no record of such diagnosis/treatment.  
[Generally, absent diagnostic studies showing chronic pathology (e.g., X-ray evidence of tuberculosis, asbestosis, etc,) a remote diagnosis or documented complaint would not likely establish the existence of a current lung disability].

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a chronic lung disability he has not satisfied the threshold requirement for establishing service connection for such.  Without competent evidence of a lung disability, there is no valid claim of service connection for a lung disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied. 


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for a bilateral knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a lung disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


